UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7205



ANTHONY FITZGERALD BARNETT,

                                            Petitioner - Appellant,

          versus


J. C. WILSON,

                                             Respondent - Appellee.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-02-483)


Submitted:   December 16, 2002          Decided:    December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Fitzgerald Barnett, Appellant Pro Se.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony    Fitzgerald   Barnett   seeks    to   appeal   the   district

court’s denial of his motion to hold his case in abeyance.               This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).        The order Barnett seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral     order.   Accordingly,     we    deny    a   certificate    of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    DISMISSED




                                   2